Citation Nr: 1043921	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-36 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, New 
York


THE ISSUE

Entitlement to payment or reimbursement for medical services 
provided at Saratoga Hospital on June 24, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1957 to November 
1960.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from August 2006 decisions of the Canandaigua, New York, 
Department of Veterans Affairs (VA) Medical Center (MC), which 
denied reimbursement of the Veteran's medical expenses incurred 
at Saratoga Hospital on June 24, 2006.


FINDINGS OF FACT

1.  The Veteran reported to the emergency department at the 
Saratoga Hospital on June 24, 2006 complaining of back pain.  

2.  The care and services rendered to the Veteran at Saratoga 
Hospital (a non-VA medical facility) were not authorized in 
advance, and there was no emergency at the time of his admission.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of medical 
services performed at Saratoga Hospital on June 24, 2006 have not 
been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002 &Supp. 2010); 38 
C.F.R. §§ 17.120, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  

In this case, in an August 2006 letter the VAMC advised the 
Veteran that the evidence needed to substantiate his claim would 
be evidence tending to show that treatment was emergent on June 
24, 2006.  The letter also notified the Veteran that VA had a 
duty to assist him in obtaining evidence necessary to 
substantiate his claim.  Records from the Veteran's emergency 
room visit have been obtained as have VA medical records.

The Veteran was an active participant in the claims process by 
submitting argument and evidence.  Thus, the Veteran was provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notices is not shown to have affected the 
essential fairness of the adjudication or to cause injury to the 
Veteran.  Therefore, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Veteran is requesting payment/reimbursement for treatment he 
received on June 24, 2006 at the Saratoga Hospital emergency 
department.  The Veteran is service-connected for chronic brain 
syndrome, rated as 100 percent disabling, and loss of motion of 
two fingers, rated as noncompensably disabling.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private facility, 
it must first be determined whether the services for which 
payment is sought were authorized in advance by VA.  38 U.S.C.A. 
§ 1703(a) (West 2002); 38 C.F.R. § 17.54 (2010); see also Malone 
v. Gober, 10 Vet. App. 539, 541 (1997).  If not authorized, it 
must be determined whether the claimant is otherwise entitled to 
payment or reimbursement for services.

Under 38 U.S.C.A. § 1728, generally, in order to be entitled to 
payment or reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There must 
be a showing that three criteria are met:

(a) the care and services rendered were either: (1) 
for an adjudicated service-connected disability, or 
(2) for a nonservice-connected disability associated 
with and held to be aggravating an adjudicated 
service-connected disability, or (3) for any 
disability of a veteran who has a total disability, 
permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, 
or dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care 
or medical services for reasons set forth in 38 
C.F.R. § 17.47(i) (formerly § 17.48(j) (2000)); and

(b) the services were rendered in a medical emergency 
of such nature that delay would have been hazardous 
to life or health; and

(c) no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, 
or practicable, or treatment had been or would have 
been refused. 

38 C.F.R. § 17.120.

Failure to satisfy any of the three criteria listed above 
precludes VA from paying unauthorized medical expenses incurred 
at a private facility under 38 U.S.C.A. § 1728.  Hayes v. Brown, 
6 Vet. App. 66, 69 (1993); see also Malone v. Gober, 10 Vet. App. 
539, 542 (1997), (citing Cotton v. Brown, 7 Vet. App. 325, 327 
(1995)).


The Veteran reported to the Saratoga Hospital emergency 
department on June 24, 2006.  He complained of back pain for the 
past five days.  The pain was not worse with movement or with 
position.  The current back pain did not radiate around to the 
front as it did previously.  He stated that earlier in the week 
he had some chills, nausea and vomiting, but this had resolved.  
The Veteran denied a history of trauma.  A physical examination 
was performed as was diagnostic testing.  It was noted on 
physical examination that the Veteran was alert, cooperative, and 
comfortable in appearance.  There was no reproducible pain to 
palpation of the back.  A urinalysis did not show any evidence of 
blood or myoglobin.  A computed tomography scan of the abdomen 
and pelvis was performed and showed no evidence of any 
hydronephrosis, hydroureter or kidney abnormalities.  The 
diagnosis was right flank pain.  

The Veteran asserts that he called the VA hospital in Albany and 
told them about his problem on June 24, 2006, and that he was 
told he could go to the Saratoga Hospital.  VA records have been 
obtained for the time period at issue and do not reflect any 
authorization for the Veteran to go to the Saratoga Hospital on 
June 24, 2006.  The Board finds these records to be more 
probative than the Veteran's contentions on this point.  Thus, 
prior authorization to seek such treatment was not received.  

Moreover, the evidence does not show that there was any emergency 
at the time of the Veteran's admission to the emergency 
department on June 24, 2006.  This was the determination made by 
the VAMC reviewer, and such opinion is supported by the emergency 
department reports.  The Veteran argues that he had a lot of 
blood in his urine and that he had not had bleeding before, so he 
went to the emergency room as he was really scared and concerned 
that something was really wrong with him.  He said if he had not 
been bleeding he would have gone to the VA.  While the Veteran is 
competent to report seeing blood in his urine (see Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting 
general competence to testify as to symptoms but not to provide 
medical diagnosis)), the Board finds these statements are not 
credible.  The emergency department note shows no complaint of 
blood upon presentation to the emergency room and urinalysis at 
that time showed no blood in the urine.  Additionally, the 
Veteran made no mention of blood in his urine on his original 
claim or his notice of disagreement.  Rather, he only contended 
he was in pain on those occasions.  Thus, the medical findings 
and complaints at the time of presentation to the emergency room 
are more credible and probative than the Veteran's current 
contentions.

Essentially, the evidence shows that the Veteran reported to the 
emergency department because of back pain which he had been 
having for five days.  By his own report at the emergency 
department, the pain had previously radiated from the back to the 
front, but did not at the time he went to the emergency 
department.  Likewise, while earlier in the week the Veteran had 
some chills, nausea and vomiting, this had resolved.  The 
Veteran's statements indicate that his condition had improved.  
On physical examination in the emergency department he was noted 
to be comfortable.  The Board finds that the Veteran's back pain 
was not a medical emergency of such nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would be hazardous to life or health.  
See 38 U.S.C.A. §§ 1725(f)(1), 1728(c).  This finding is 
supported by the opinion of the VAMC as well.  

Based upon the available evidence, the Board finds there was no 
prior VA authorization for the Veteran's private medical 
treatment on June 24, 2006, and that the treatment is not shown 
to have been provided as a result of a medical emergency.  
Although the treatment at issue was provided by an emergency care 
provider, the probative evidence of record demonstrates the 
treatment was not for a condition of such a nature that a prudent 
layperson would have reasonably expected that delay in seeking 
immediate medical attention would have been hazardous to life or 
health.  In fact, the emergency room report specifically noted 
that upon examination the Veteran was alert and comfortable in 
appearance.  While the Veteran has reported that he had blood in 
his urine and that is why he went to the private hospital rather 
than VA, the Board has found such contention not credible in 
light of the complaints and findings on the medical records from 
the private hospital.  There was no medical emergency and 
payment/reimbursement under 38 U.S.C.A. § 1728 is not warranted. 

The Board has also considered whether payment could be made under 
38 U.S.C.A. § 1725.  To be eligible for reimbursement under this 
statute, a veteran must satisfy all of the following conditions: 

(a) The emergency services were provided in a 
hospital emergency department or a similar facility 
held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition 
of such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life 
or health (this standard would be met if there were 
an emergency medical condition manifesting itself by 
acute symptoms of sufficient severity (including 
severe pain) that a prudent layperson who possesses 
an average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to 
bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions 
would be met by evidence establishing that a veteran 
was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest 
available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation 
and treatment is for a continued medical emergency of 
such a nature that the veteran could not have been 
safely discharged or transferred to a VA or other 
Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA health 
care system and had received medical services under 
authority of 38 U.S.C. Chapter 17 within the 24-month 
period preceding the furnishing of such emergency 
treatment; 

(f) The veteran is financially liable to the provider 
of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition 
cannot be met if the veteran has coverage under a 
health-plan contract but payment is barred because of 
a failure by the veteran or provider to comply with 
the provisions of that health-plan contract, e.g., 
failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals 
of the denial of payment);

(h) If the condition for which the emergency 
treatment was furnished was caused by an accident or 
work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a third 
party for payment of such treatment; and the veteran 
has no contractual or legal recourse against a third 
party that could reasonably be pursued for the 
purpose of extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement 
under 38 U.S.C. 1728 for the emergency treatment 
provided (38 U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment to a limited 
group of veterans, primarily those who receive 
emergency treatment for a service-connected 
disability).

38 C.F.R. § 17.1002.

As noted above, the Veteran's condition was not of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if there 
were an emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) that a 
prudent layperson who possesses an average knowledge of health 
and medicine could reasonably expect the absence of immediate 
medical attention to result in placing the health of the 
individual in serious jeopardy, serious impairment to bodily 
functions, or serious dysfunction of any bodily organ or part).  
As there was no medical emergency, reimbursement under 
38 U.S.C.A. § 1725 is not warranted.

The Board notes that effective October 10, 2008, the provisions 
of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' 
Mental Health and Other Care Improvements Act of 2008, Pub. L. 
No. 110-387, § 402, 122 Stat. 4110 (2008).  This bill makes 
various changes to Veteran's mental health care and also 
addresses other health care related matters.  In pertinent part, 
the new law amends 38 U.S.C.A. § 1725 and § 1728 to make the 
payment or reimbursement by VA of private treatment mandatory as 
opposed to discretionary, if all of the pertinent criteria 
outlined above are otherwise satisfied.  In this case, there was 
no emergency; thus, the revised statutory provisions do not 
permit reimbursement either.  

Although the Board is sympathetic to the Veteran and his claim, 
in the absence of authorizing statutory or regulatory authority, 
the Board may not award payment or reimbursement of the private 
medical expenses at issue.  See Zimick v. West, 11 Vet. App. 45, 
50 (1998) citing Office of Personnel Management v. Richmond, 496 
U.S. 414, 424 (1990) (payment of money from the [Federal] 
Treasury "must be authorized by a statute").  In the absence of 
evidence to establish that the Veteran meets the criteria for 
payment or reimbursement of non-VA medical services, on the basis 
of eligibility under 38 U.S.C.A. §§ 1725 or 1728, payment or 
reimbursement of those services is not warranted.  Thus, the 
Veteran's claim must be denied.

In reaching the above conclusions, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).


ORDER

Payment or reimbursement for medical services provided at 
Saratoga Hospital on June 24, 2006 is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


